Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 1 of 17 PageID #: 4520




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF RHODE ISLAND


   INMUSIC BRANDS, INC.,

                                       Plaintiff,
                                                                        Civil Action No. 1:17-cv-00010-M
                           v.

   ROLAND CORPORATION,

                                       Defendant.


                    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                     MOTION TO STRIKE OR TO DISMISS COUNT VII OF
                   DEFENDANT’S AMENDED COUNTERCLAIM (DKT. NO. 107)

            Plaintiff inMusic Brands, Inc. (“inMusic”), moves pursuant to Fed. R. Civ. P. 12(f) and

   12(b)(6) to strike or dismiss newly filed Count VII of Defendant Roland Corporation’s

   (“Roland”) Amended Counterclaim (Dkt. No. 107, ¶¶ 60-63). 1

            Roland’s original Counterclaim sought only declarations of non-infringement and

   invalidity relating to the asserted patents-in-suit. Dkt. No. 34. Yet, Roland’s Amended

   Counterclaim now includes Count VII that adds new factual allegations and an entirely new

   cause of action against inMusic for inequitable conduct. Dkt. No. 107, at pp. 24-26. 2 Roland did

   not seek leave of Court to file this Amended Counterclaim, and it comes well after the close of

   discovery. Roland’s failure to seek leave of Court prior to filing is reason alone to strike Count

   VII.

            Even if Roland had timely filed a motion to amend to assert Count VII, that motion

   would necessarily have been denied, which likely is explains why Roland tried to slip it in in the


   1
     Even though Roland included a count claiming inequitable conduct, it seeks no express affirmative relief specific
   to that inequitable conduct claim. See Dkt. No. 107, ¶¶ 1, 8 and Prayer for Relief.
   2
     The page references are to the ECF pagination at the top of the page, not the internal pagination at the bottom.


                                                            1
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 2 of 17 PageID #: 4521




   context of a “response” to the Third Amended Complaint. There is no plausible reason for

   Roland’s undue delay in asserting this counterclaim, and permitting its inclusion after Roland’s

   undue delay would prejudice inMusic, risk the re-opening of fact discovery and delay the merits

   resolution of this long-pending matter. Additionally, Count VII is futile as it fails to state a claim

   upon which relief can be granted.

          In sum, whether the Court considers Count VII in the context of a motion to strike or a

   motion to dismiss, the outcome is the same: Roland should be precluded from asserting a claim

   of inequitable conduct and Count VII stricken from Roland’s Counterclaim.

   I.     BACKGROUND AND PROCEDURAL HISTORY

          Nearly four years ago, on January 10, 2017, inMusic filed this suit after it learned that

   Roland is offering for sale products that infringe one or more claims of three inMusic patents:

   U.S. Patent Nos. 9,424,827 (the “‘827 patent”), 8,785,758 (the “‘758 patent”) and 8,039,724 (the

   “‘724 patent”). Dkt. No. 1.

          Roland moved to dismiss the Complaint. Dkt. No. 11. The motion was granted in part,

   and inMusic was permitted to amend. Dkt. No. 15, report and recommendation accepted June 9,

   2017. On July 10, 2017, inMusic filed its Amended Complaint. Dkt. No. 17.

          After Roland again threatened to file a motion to dismiss, inMusic moved for leave to file

   a Second Amended Complaint on July 24, 2017. Dkt. Nos. 19, 20. Later that same day, Roland

   filed a motion to dismiss the Amended Complaint, despite the pending motion to amend. Dkt.

   Nos. 21, 22. Roland also filed an opposition to inMusic’s pending motion for leave to file a

   Second Amended Complaint. Dkt. No. 23.

          On October 24, 2017, the Magistrate Judge recommended that Roland’s motion to




                                                     2
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 3 of 17 PageID #: 4522




   dismiss be denied as moot 3 and granted inMusic’s motion to amend. Dkt. No. 31, at pp. 2-5. On

   November 9, 2017, the Court issued a Text Order granting inMusic’s motion for leave to file a

   Second Amended Complaint and denied Roland’s motion to dismiss. On November 9, 2017,

   inMusic filed the Second Amended Complaint.

             On November 22, 2017, Roland filed an Answer and Counterclaim. Dkt. No. 34. In the

   Counterclaim, Roland sought two forms of relief: (1) declaration of non-infringement of the

   patents-in-suit (Dkt. No. 34, ¶¶ 9-24); and (2) declaration of invalidity of the patents-in-suit (Dkt.

   No. 34, ¶¶ 25-59). Roland did not assert a claim for inequitable conduct. Dkt. No. 34.

             A.      Roland’s 2017 Inquiry of Mr. Wissmuller About the “Video.”

             Jan Wissmuller, now retired, served as the Vice President of Engineering at inMusic. Mr.

   Wissmuller is a listed co-inventor of two of the patents-in-suit: the ‘758 patent, which pertains to

   an electronic hi-hat cymbal controller, and the ‘724 patent, which pertains to a removable

   electronic drum head. See Dkt. Nos. 33-2, 33-3. Mr. Wissmuller is not an inventor on the third

   patent-in-suit, the ‘827 patent, which pertains to an electronic drum with an enhanced playing

   area. See Dkt. No. 33-1.

             On December 8, 2017, i.e. right after filing its Answer to the Second Amended

   Complaint and Counterclaim, Roland took Mr. Wissmuller’s deposition (the “First Deposition”)

   in a co-pending case in the Southern District of Florida. At the First Deposition, Roland’s

   counsel examined Mr. Wissmuller on the ‘758 patent and two YouTube videos. Exhibit 1,

   excerpts of transcript of December 8, 2017 deposition of Jan Wissmuller, at 162:12-171:24. Mr.

   Wissmuller did not recall seeing either YouTube video, but he volunteered that he had seen a

   video that Mr. Wissmuller characterized as follows:



   3
       Dkt. No. 31, at p. 2.


                                                     3
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 4 of 17 PageID #: 4523




          Q. Is there anything else you recall about that video you had seen?

          A. No. It was a long time ago. Took a quick look at it, said, oh, that’s cute, and...

          Q. Okay. You don’t remember the website or anything?

          A. (Shaking head.)

          Q. That’s a “no”?

          A. No, I do not.

   Id. at 170:20-171:3.

          B.      The Markman Proceeding and post-Markman Scheduling Order

          On May 3, 2019, Judge McConnell referred claim construction to the Magistrate Judge to

   conduct a Markman hearing and issue a Claim Construction decision. The Magistrate Judge held

   an extended hearing on May 20, 2019 and issued a Report and Recommendation on June 12,

   2019. See Dkt. No. 71. After a de novo review, the Court adopted the Report and

   Recommendation with a clarification relating to the ‘724 patent not at issue here. Dkt. No. 84.

          On September 10, 2019, the parties filed a Joint Motion to Amend the Discovery Plan to

   extend the remaining discovery deadlines by one month. Dkt. No. 85. At that point, fact

   discovery was scheduled to close on September 27, 2019 (i.e. eight weeks after the Court’s

   August 2, 2019 claim construction ruling). The parties asked the Court to extend the deadline for

   the fact discovery cut off to October 28, 2019. Id. at p. 2.

          C.      Roland’s 2019 Inquiry of Mr. Wissmuller About the “Video.”

          On September 25, 2019, Roland deposed Mr. Wissmuller in this case (the “Second

   Deposition”). Throughout that deposition, Roland’s counsel asked Mr. Wissmuller questions

   that attempted to require Mr. Wissmuller (a lay witness) to provide sworn testimony as to

   whether certain patents, or devices, or videos met the limitations of the patents-in-suit as the




                                                     4
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 5 of 17 PageID #: 4524




   Court had construed the terms in the Markman process – a fundamentally unfair line of inquiry

   for a non-party lay witness.

          Mr. Wissmuller tried to make clear that he could not respond to those limitation-by-

   limitation type questions with any certainty. As one example, Roland’s counsel asked the

   following questions about the ‘758 patent:

          Q.      Do you know what a position detector is?

          A.      In common English, the phrase makes sense to me. I’m not sure what the legal

                  term is after it’s been through all the discussions that may have been had when the

                  patent was written.

          Q.      Well, just in the context of the ‘758 patent. That’s what I’m asking about. In the

                  context of the ‘758 patent, do you know what a position detector is?

          MR. SCOTT: Objection to form.

          A.      Only generally. Again, I’m a little worried about the legal details. So I’m going to

                  claim a certain level of incompetence in the way the legal aspect of that is

                  defined. So in a general engineering way, I have a feeling for what I would expect

                  a position detector to do. I don’t know if that applies to what was written into the

                  patent.

   Exhibit 2, excerpts of transcript of September 25, 2019 deposition of Jan Wissmuller, at 31:17-

   32:9. Nevertheless, Roland’s counsel asked Mr. Wissmuller to compare an unauthenticated

   “video” with the claim elements of the ‘758 patent even after he had made expressly clear that he

   lacked competence to testify about the scope of the patent’s claims or the meaning of its terms.

          On its face, Count VII of Roland’s Amended Counterclaim is purportedly based on select

   portions of Mr. Wissmuller’s Second Deposition relating to that “video.” Dkt No. 107, ¶ 62




                                                    5
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 6 of 17 PageID #: 4525




   (referencing September 25, 2019 deposition, and generally pages 171-172 of the deposition

   transcript); see also Exh. 2, at 169:11 - 172:11.

              Roland’s misleading claims of “admissions” misrepresent Mr. Wissmuller’s actual

   testimony. For example, Roland alleges that “Mr. Wissmuller admitted to seeing a video prior to

   the filing of the application for the 758 patent,” 4 yet, Mr. Wissmuller actually testified that he did

   not know when saw this “video.” Id., at 177:5-9. Roland includes a chart to suggest that Mr.

   Wissmuller testified that the “video” meets all of the limitations of claim 1 of the ‘758 patent. In

   actuality, Mr. Wissmuller testified that his memory of the video did not show a body portion

   configured to be supported by a hi-hat cymbal stand but, instead, that the body portion was

   supported by the lower half of the hi-hat (not the cymbal stand). Id., at 177:22-178:8. Contrary

   to Roland’s chart, Mr. Wissmuller testified that the video did not disclose or show electrical

   signals proportional to the position of the control shaft relative to the foot petal control module.

   Id., at 178:17-21. Nor did it show any numerical readings whatsoever. Id., at 178:22-24.

              Roland’s counsel sewed it up, asking the following question:

              Q. My question was, so you don't know one way or the other whether the signal

              generated by the foot pedal control module is proportional to the control shaft

              relative to the foot pedal control module.· Correct?

              A. Uh-hmm.· Yes.

   Id., at 184:2-7 (emphasis added). Overall, Mr. Wissmuller testified that he was confused by

   Roland’s line of questioning. Id., at 169:11-23; 176:6-22.

              In short, Roland’s Count VII is based on an intentional contortion of Mr. Wissmuller’s

   testimony, none of which actually supports Roland’s claim of inequitable conduct.



   4
       Dkt. No. 107, at ¶ 62.


                                                       6
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 7 of 17 PageID #: 4526




   II.    ARGUMENT

          A.      Roland Improperly Added a New Counterclaim Without Leave of Court

          After receiving leave of Court, inMusic filed its Third Amended Complaint on October

   16, 2020. That Third Amended Complaint (1) removed the reference to lost profits damages that

   inMusic is no longer pursuing; and (2) updated Count I to be consonant with infringement

   contentions inMusic served relating to the ‘827 patent. Dkt. No. 88 (Motion to Amend), at p. 1.

   The redline inMusic appended to the motion to amend evidences that inMusic made no changes

   to the allegations relating to the ‘758 patent. See Dkt. No. 88-2, at pp. 9- 13.

          Yet Roland has now attempted to add Count VII to its Counterclaim, where it asserts

   inequitable conduct claims against inMusic relating to the ‘738 patent. Dkt. No. 107. Roland

   did not seek leave of Court to amend its Counterclaim to add the allegations of inequitable

   conduct.

          Under Rule 15, a party may amend a “pleading” without leave of court in certain

   relatively narrow circumstances. “In all other cases, a party may amend its pleading only with

   the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). As Chief

   Judge Saylor recognized in Bern Unlimited, Inc. v. Burton Corp., 25 F. Supp. 3d 170, 177-78 (D.

   Mass. 2014), the entire spirit and purpose of the Rule 15 requirement for leave of Court prior to

   an amendment is so the court will have an opportunity to deny amendments that might cause

   undue delay, result in undue prejudice, result in the assertion of new claims that are futile or are

   asserted in bad faith, or otherwise involve abuses of the legal process. Id. (citing Foman v.

   Davis, 371 U.S. 178, 182, 83 S.Ct. 227 (1962) (holding that leave should be freely given “[i]n

   the absence of any apparent or declared reason—such as undue delay, bad faith ..., undue

   prejudice ..., futility of amendment, etc.”)). Allowing a counterclaimant to assert entirely new




                                                     7
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 8 of 17 PageID #: 4527




   counterclaims, at its option, whenever the complaint has been amended would mean that “claims

   that would otherwise be barred or precluded could be revived without cause.” Bern, 25 F. Supp.

   3d at 179 (citing Virginia Innovation Sciences, Inc. v. Samsung Elec. Co., Ltd., 11 F. Supp. 3d

   622, 632 (E.D. Va. 2014)). “[T]he filing of an amended complaint cannot amount to a blank

   slate for the opposing party. If it could, the ‘in response’ language of Rule 15(a) would be

   rendered meaningless.” Southern New England Telephone Co. v. Global NAPS, Inc., No. 3:04-

   cv-2075 (JCH), 2007 WL 521162, at *3-4 (D. Conn. Feb. 14, 2007) (granting motion to strike

   counterclaims asserted in answer to amended complaint); see also Wechsler v. Hunt Health

   Systems Ltd., 186 F. Supp. 2d 402, 415-19 (S.D.N.Y. 2002) (striking and dismissing new

   allegations, affirmative defenses and counterclaims). Granting that type of unfettered permission

   to defendants also “would also create an imbalanced, if not inequitable, situation where the

   plaintiff would be required to obtain leave to make amendments to its pleadings, but the

   defendant-counterclaimant would not.” Bern, 25 F. Supp. 3d at 179.

          In short, leave of court is required where a party wishes to assert new counterclaims in

   response to an amended complaint. Id. Roland unquestionably did not seek leave of court to file

   its Amended Counterclaim with newly added Count VII, so Count VII should be stricken.

          B.      Roland Should Not be Permitted to Add Claims for Inequitable Conduct.

          “While leave to amend ‘shall be freely given when justice so requires,’ Fed. R. Civ. P.

   15(a), parties seeking the benefit of the rule’s liberality have an obligation to exercise due

   diligence; unseemly delay, in combination with other factors, may warrant denial of a suggested

   amendment.” Quaker State Oil Ref. Corp. v. Garrity Oil Co., 884 F.2d 1510, 1517-18 (1st Cir.

   1989) (affirming district court’s refusal to permit counterclaim where only two months remained

   in already extended discovery period and defendant offered no satisfactory explanation for its




                                                     8
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 9 of 17 PageID #: 4528




   delay). “Reasons for denying leave include undue delay in filing the motion, bad faith or

   dilatory motive, repeated failure to cure deficiencies, undue prejudice to the opposing party, and

   futility of amendment.” United States ex rel Gagne v. City of Worcester, 565 F.3d 40, 48 (1st

   Cir. 2009) (deferring to district court’s denial of motion to amend).

          Whether this filing is construed as a motion to dismiss for failure to state a claim under

   Rule 12(b)(6) or an objection to a motion for leave to amend pleadings based on futility, the

   standard is the same. See Adorno v. Crowley Towing & Trans. Co., 443 F.3d 122, 126 (1st Cir.

   2006). Roland must plead enough facts to state a claim for relief that is plausible on its face.

   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility when

   the [claimant] pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   The Court’s assessment of the pleadings is “context-specific,” requiring “the reviewing court to

   draw on its judicial experience and common sense.” Id. at 679. “[W]here the well-pleaded facts

   do not permit the court to infer more than the mere possibility of misconduct, the complaint has

   alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’ ” Id. (second alteration

   in original) (quoting Fed. R. Civ. P. 8(a)(2)).

          Here, even if Roland had properly sought leave to amend, it still should have been denied

   based on futility for failure to state a claim and undue delay.

                  1.      Roland’s Contrived Counterclaim for Inequitable Conduct Fails to
                          State a Claim and is Futile.

          “Inequitable conduct is an equitable defense to patent infringement that, if proved, bars

   enforcement of a patent. This judge-made doctrine evolved from a trio of Supreme Court cases

   that applied the doctrine of unclean hands to dismiss patent cases involving egregious

   misconduct....” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1285 (Fed. Cir.



                                                     9
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 10 of 17 PageID #: 4529




   2011) (citations omitted). Through a claim of inequitable conduct, a patent infringement

   defendant asserts that the patentee obtained the patent-in-suit by making material

   misrepresentations to the PTO or by taking measures to suppress evidence that, if disclosed,

   would have prevented issuance of a patent. Id. at 1285–87.

            Responding to concerns about the expanding use of inequitable conduct allegations 5 as a

   strategic tool, the Federal Circuit revisited and recrafted the requirements for a showing of

   inequitable conduct. In Therasense, the en banc court held that “the accused infringer must

   prove by clear and convincing evidence that the applicant knew of the reference, knew that it

   was material, and made a deliberate decision to withhold it.” Id. at 1290 (emphasis added). The

   court also heightened the required showing for both materiality and intent to deceive, so that a

   party alleging inequitable conduct must show “but-for materiality” and that the intent to deceive

   is “the single most reasonable inference able to be drawn from the evidence.” Id. at 1290–92

   (citation and internal quotation marks omitted).

            In short, the Therasense court tightened the inequitable conduct standard to ensure that

   the defense is sustained only in egregious circumstances and to discourage parties from using it

   as a mere litigation tactic in garden-variety cases. Id. at 1288–90; see also Lexington Luminance

   LLC v. Osram Sylvania Inc., 972 F. Supp. 2d 88, 91 (D. Mass. 2013).

            Assertions of inequitable conduct must be pled with particularity under Fed. R. Civ. P.

   9(b). Exergen Corp. v. Wal–Mart Stores, Inc., 575 F.3d 1312, 1326 (Fed. Cir. 2009). To plead

   inequitable conduct with the requisite particularity under Rule 9(b), the pleading must identify



   5
    The Therasense Court noted that inequitable conduct “has been overplayed, is appearing in nearly every patent
   suit, and is cluttering up the patent system,” and that “the habit of charging inequitable conduct in almost every
   major patent case has become an absolute plague. Reputable lawyers seem to feel compelled to make the charge
   against other reputable lawyers on the slenderest grounds, to represent their client's interests adequately, perhaps.”
   Id.at 1289 (quoting Kimberly-Clark Corp. v. Johnson & Johnson, 745 F.2d 1437, 1454 (Fed. Cir. 1984) and
   Burlington Indus., Inc. v. Dayco Corp., 849 F.2d 1418, 1422 (Fed. Cir. 1988)).


                                                             10
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 11 of 17 PageID #: 4530




   the specific “who, what, when, where, and how” of the material misrepresentation or omission

   committed before the PTO. Id. at 1328.

          A pleading that simply avers the substantive elements of inequitable conduct, without

   setting forth the particularized factual bases for the allegation, does not satisfy Rule 9(b). Id. at

   1328–29; see also Delano Farms Co. v. California Table Grape Comm’n, 655 F.3d 1337, 1350

   (Fed. Cir. 2011) (pleadings must also permit the inference that the applicant “appreciated that

   [the omitted reference] was material.”). Instead, a party must make an initial showing from

   which it may be plausibly inferred that (1) the individual knew of the information not disclosed;

   (2) the information not disclosed was but-for material to the prosecution of the patent; and (3) the

   specific intent to deceive is a reasonable inference from the facts alleged. See Iqbal, 129 S.Ct. at

   1954 (plausibility); Therasense, 649 F.3d at 1289–90 (specificity); Exergen, 575 F.3d at 1328

   (Rule 9(b) pleading requirements). The Therasense decision made clear that the court must take

   an active role in examining the propriety of inequitable conduct claims. 649 F.3d at 1289-90.

          “Intent and materiality are separate requirements.” Id. at 1290. The relevant “conditions

   of mind” for inequitable conduct include “specific intent to deceive the PTO.” Exergen, 575

   F.3d at 1327. “Although ‘knowledge’ and ‘intent’ may be averred generally, ... the pleadings

   [must] allege sufficient underlying facts from which a court may reasonably infer that a party

   acted with the requisite state of mind.” Id. For example, the pleadings should include facts from

   which it would be reasonable to infer that a particular person subjectively believed a disclosure

   would prevent a patent from issuing. Cf. id. at 1328 (“knowledge ..., standing alone, was not

   enough to infer that the [applicant] also subjectively believed” (discussing analogous inquiry in

   trademark context)). Facts depicting gross negligence or negligence will not suffice.

   Therasense, 649 F.3d at 1290.




                                                     11
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 12 of 17 PageID #: 4531




            With these standards in mind, Roland’s Count VII fails. Roland apparently identifies Mr.

   Wissmuller as the “who” for the purposes of the Rule 9(b) analysis, asserting that he “never

   ensured that the online video was disclosed to the PTO.” Dkt. No. 107, at ¶ 103. Mr.

   Wissmuller is not a patent attorney, and Roland elicited no testimony from Mr. Wissmuller that

   he had any involvement in the patent application process 6 and/or that he had any appreciation

   whatsoever as to what might be “material” to a PTO examiner assigned to the examination of the

   ‘758 patent application.

            Mr. Wissmuller testified that he was not even certain when he saw this vaguely

   referenced, unauthenticated “video,” so Roland cannot plausibly allege that Mr. Wissmuller was

   aware of the “video” during any specific period relevant to the application process. Even if

   Roland arguably satisfied the “who” prong, Roland’s Count VII still does not establish the

   “what,” “where” and “how” of the alleged material omission. In fact, given Mr. Wissmuller’s

   sworn testimony to the contrary, this Court cannot draw an inference that Mr. Wissmuller knew

   of the “video” reference during the relevant period of time (i.e. the “when”), nor can the Court

   infer that Mr. Wissmuller knew that some vague “video” was material and/or intended to deceive

   the PTO given his deposition testimony that he did not know one way or the other whether the

   “video” met all of the limitations of claim 1. Here, as in Exergen, “the allegations are deficient

   with respect to both the particularity of the facts alleged and the reasonableness of the inference

   of scienter.” Exergen, 575 F.3d at 1329

            Courts in this district and others have struck thinly pled inequitable-conduct defenses in

   patent cases. See, e.g., Lexington Luminance, 972 F. Supp. 2d at 93 (dismissing an inequitable

   conduct defense and counterclaim where the defendant failed to meet Exergen’s requirement

   6
    In fact, Mr. Wissmuller testified that he was not aware that an application was filed until he was asked to make an
   assignment and he had no memory of seeing the application for the ‘758 patent. Exh. 2, at 26:7-20. The first time
   he saw the patent’s claims was right before his 2019 deposition. Id., at 27:2-14.


                                                            12
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 13 of 17 PageID #: 4532




   because it failed to plead sufficient facts demonstrating that the patentee knew of the materiality

   of the information and deliberately withheld it from the PTO); see also Drew Techs., Inc. v.

   Robert Bosch, LLC, No. 12015622, 2014 WL 562458, at *5 (E.D. Mich. Feb. 13, 2014)

   (dismissing inequitable conduct claims and defenses for failing to plead the “why” and “how” of

   the alleged material omission under Exergen); Mike’s Train House, Inc. v. Broadway Ltd.

   Imports, LLC, C.A. No. JKB-09-2657, 2011 WL 2415014, at *4 (D. Md. June 10, 2011)

   (granting motion to strike and denying leave to amend as futile because the factual allegations

   “do nothing more than recite the generic elements of the defense, and contain no ‘particularized

   factual bases’ whatsoever” (quoting Exergen, 575 F.3d at 1326-27)).

          Because Roland fails to state a claim for inequitable conduct with newly filed Count VII,

   the count should be stricken or dismissed.

                  2.      Roland Should Not be Permitted to Add the Count for Inequitable
                          Conduct Because its Undue Delay Causes Prejudice to inMusic.

          Again, had Roland properly filed a motion to amend, Roland would have been required to

   explain away its undue delay in asserting Count VII. Instead, it entirely skipped that step,

   leaving it to inMusic to reveal to the Court that Count VII is not only futile and entirely

   contrived, but also unduly delayed, prejudicing inMusic.

          In Emissive Energy Corp. v. NovaTac, Inc., C.A. No. 09–13 S, 2010 WL 2881291 (D.R.I.

   Jul. 28, 2010), the defendant moved to amend its Answer to assert new affirmative defenses and

   counterclaims one week before the end of fact discovery. The proposed amendment included a

   new counterclaim for inequitable conduct. Id. at * 1. At the hearing on the motion to amend, the

   Court questioned NovaTac at length about the timing of the motion, and when it learned of the

   alleged inequitable conduct. Id.

          Applying the Foman standard, the Court acknowledged that “‘[C]ourts may not deny an



                                                    13
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 14 of 17 PageID #: 4533




   amendment solely because of delay and without consideration of the prejudice to the opposing

   party, ... [however] it is clear that ‘undue delay’ can be a basis for denial.’” Id. at *3 (quoting

   Tiernan v. Blyth, Eastman, Dillon & Co., 719 F.2d 1, 4 (1st Cir. 1983)). There, NovaTac offered

   no valid reason for the time it took to move to amend since it first filed its Answer. Id. Instead,

   NovaTac attempted to blame the plaintiff for its delay. Id. Rejecting that argument, the Court

   found that the unexcused delay would not be permitted to consume Court resources and drag the

   parties through extended litigation. Id. The Court affirmed the Magistrate Judge’s Order

   denying the defendant’s motion for leave to amend. Id. at *4; see also Summer Infant (USA) Inc.

   v. TOMY Int’l, Inc., No. 1:17-cv-549-MSM-PAS, 2020 WL 4437259, at * 2 (D.R.I. Aug. 3,

   2020).

            In Summer Infant, the plaintiff filed a post-fact-discovery motion for leave to amend to

   assert a claim of bad faith patent infringement. Summer Infant (USA), Inc. v. TOMY Int’l, Inc.,

   No. 1:17-cv-549-MSM-PAS, 2019 WL 5540224 (D.R.I. Oct. 25, 2019). The defendant argued

   against the motion to amend, claiming, among other things, that the motion should be denied

   because Summer Infant exhibited undue delay in bringing the motion. Id. at *1.

            Summer Infant argued that it lacked foundation until the completion of a deposition in

   June 2019, a representation the Magistrate Judge noted “seems disingenuous” in light of an

   earlier deposition in 2017 that established the facts for the newly advanced claim. Id. at *3. The

   Magistrate Judge emphasized that the standard is “undue delay … [or] undue prejudice.” Id.

   (quoting N. Ins. Co. of New York v. Albin Mfg., Inc., C.A. No. 06-190-S, 2008 WL 2019365, at

   *1 (D.R.I. May 9, 2008)) (emphasis original). The Magistrate Judge found that the delay would

   result in prejudice because it left TOMY – which was not on notice that its actions would be the

   subject of a bad faith claim – unable to gather and produce factual material to rebut bad faith.




                                                     14
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 15 of 17 PageID #: 4534




   Id. (citing In re Fustolo, 896 F.3d 76, 89 (1st Cir. 2018) (“We think that prejudice is an almost

   inevitable concomitant in situations where, as here, the late amendment attempts to superimpose

   a new (untried) theory on evidence introduced for other purposes.”); N. Ins. Co. of New York,

   2008 WL 2019365, at *1 (“Without a valid reason for the delay, the Court cannot justify the

   inevitable prejudice that will result to the Defendants who would be faced with an entirely new

   cause of action.”)). Considering the “totality of the circumstances,” Nikitine v. Wilmington Tr.

   Co., 715 F.3d 388, 390 (1st Cir. 2013), the Magistrate Judge denied the motion to amend.

   Summer Infant, 2019 WL 5540224 at * 3; Summer Infant, 2019 WL 5540224, at * 2 (performing

   de novo review and denying motion to amend).

          The same analysis applies here. Roland deposed Mr. Wissmuller twice about the “video”

   – once in 2017 in the Florida Litigation, and a second time here 2019. If there were anything

   whatsoever to Roland’s claim of inequitable conduct relating to Mr. Weissmuller’s knowledge of

   a “video,” Roland had the information as of 2017. It did nothing. Nor did Roland seek leave to

   amend after it took Mr. Wissmuller’s testimony in September 2019 and purportedly elicited the

   testimony it contorts for Count VII. Instead, Roland waited until after discovery closed to twist

   Mr. Wissmuller’s sworn testimony and unfurl this baseless claim, representing that Mr.

   Wissmuller made certain admissions at deposition where, in fact, he testified as to his confusion

   and that he was unsure whether certain limitations are met.

          Were the Court to permit this late-breaking amendment after Roland’s undue delay,

   prejudice to inMusic is certain. This case proceeded over the course of more than three (3)

   years, throughout all fact discovery, without any allegation of inequitable conduct. Allowing

   that claim now would force inMusic to contend with entirely new factual allegations and a legal

   theory after fact discovery closed and without any mechanism to probe Japan-based Roland to




                                                    15
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 16 of 17 PageID #: 4535




   explain this theory.

   III.   CONCLUSION

          For the forgoing reasons, inMusic’s Motion should be granted, Count VII of the

   Amended Counterclaim should be stricken, and Roland should be precluded from asserting a

   counterclaim for inequitable conduct.

                                              INMUSIC BRANDS, INC.


                                              By its Attorneys,

                                              /s/ Christine K. Bush
                                              Craig M. Scott (#4237)
                                              Christine K. Bush (#5587)
                                              Adam M. Ramos (#7591)
                                              Laurel M. Gilbert (pro hac vice)
                                              Hinckley, Allen & Snyder LLP
                                              100 Westminster Street
                                              Suite 1500
                                              Providence, RI 02903-2319
                                              (401) 274-2000 Phone
                                              (401) 277-9600 Fax
                                              cscott@hinckleyallen.com
                                              cbush@hinckleyallen.com
                                              aramos@hinckleyallen.com
   Dated: November 20, 2020                   lgilbert@hinckleyallen.com




                                                 16
Case 1:17-cv-00010-MSM-LDA Document 111 Filed 11/20/20 Page 17 of 17 PageID #: 4536




                                  CERTIFICATE OF SERVICE

           I hereby certify that the foregoing document was filed through the ECF system on the
   20th day of November, 2020 and will be sent electronically to the registered participants
   identified on the Notice of Electronic Filing.




                                               /s/ Christine K. Bush




                                                 17
